             Case 1:17-cr-00556-ER Document 11 Filed 05/26/20 Page 1 of 1

                                                                                  Hughes Hubbard & Reed LLP
                                                                                           One Battery Park Plaza
                                                                                  New York, New York 10004-1482
                                                                                        Office:+1 (212) 837-6000
                                                                                           Fax: +1 (212) 422-4726
                                                                                             hugheshubbard.com

                                                                                                  Marc A. Weinstein
                                                                                                             Partner
                                                                                     Direct Dial: +1 (212) 837-6460
                                                                                     Direct Fax: +1 (212) 299-6460
                                                                               marc.weinstein@hugheshubbard.com




                                                    May 18, 2020

                                              Sentencing is adjourned to July 23, 2020, at 10:00 AM.
VIA EMAIL                                     SO ORDERED.

Honorable Edgardo Ramos
United States District Judge
Southern District of New York                                                 5/26/2020
40 Foley Square
New York, New York 10007


             Re:    United States v. Gilbert Armenta, 17 Cr. 556 (ER)

Dear Judge Ramos:

                 The Court previously scheduled the sentencing of Gilbert Armenta for June 3,
2020. Given the current status of the COVID-19 pandemic and its effect on court operations, the
parties jointly request a 45-day adjournment of the sentencing to a date on or about July 20, 2020
that is convenient to the Court. The Government does not object to Mr. Armenta’s continued
release through the adjourned date of sentencing requested herein, with the same bail conditions
that the Court imposed on March 25, 2020.



                                                 Respectfully submitted,


                                                 /s/ Marc A. Weinstein .
                                                 Marc A. Weinstein


cc:   Christopher DiMase (AUSA)
      Nicholas Folly (AUSA)
      Julieta Lozano (SAUSA)




96885406_1
